 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TATIANA HERDOCIA and ENA SCOTT,

Plaintiffs, DECLARATION

- against -

SOUTHERN GLAZER'S WINE & SPIRITS, f/k/a
SOUTHERN WINE & SPIRITS OF AMERICA, INC.,
and WINE, LIQUOR & DISTILLERY WORKERS
UNION, LOCAL ID,

18-CV-5284 (IMA)ARL)
Defendants.

STATE OF NEW YORK )
) ss.
COUNTY OF SUFFOLK )

John Ray, Esq., being duly sworn, deposes and says:

I am the attorney for the Plaintiffs in the above captioned action. Annexed hereto are
copies of the following documents which are submitted in Support of Plaintiff's Opposition to
Defendants’ Motions to Dismiss:

1. Exhibit 1 - Complaint in prior action, Herdocia, et al. v. Southern Wine & Spirits
of Amer., Inc, et al. 14-cv-3196;
2. Exhibit 2 - “Joint Stipulation of Dismissal with Prejudice” dated May 11, 2017,

so-ordered on May 22, 2017. jh

(soritRay, Esq. SR5938)

Sworn to before me this .

26" day of April, Wald
Lew

NOTARY PUREHE
THOMAS WURALEIGH
Notary Public, State of New York
No. 02RA6181351
Qualified in Suffolk County
Commission Expires February 11, 2090

 

 

 

 

 

 
